MEMORANDUM **
Rajiv Kumar Singh appeals pro se five orders of the district court. Because the order of March 14, 2000 and the three orders of March 28, 2000 were neither final nor appealable, and because the district court did not certify these orders for interlocutory appeal, we lack jurisdiction to review these four orders. See 28 U.S.C. §§ 1291, 1292. We therefore dismiss this portion of the appeal and do not reach Singh’s contentions regarding the merits of these four orders.
We have interlocutory jurisdiction to review the district court’s March 9, 2000 *847order denying appointment of counsel for Singh’s Title VII claims. See Bradshaw v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1320 (9th Cir.1981); see also 42 U.S.C. § 2000e-5(f)(1). The district court did not abuse its discretion by denying Singh’s request for appointment of counsel. See Bradshaw, 662 F.2d at 1318-20. We therefore affirm the March 9, 2000 order.
Singh’s remaining contentions lack merit.
We deny Singh’s motion for judicial notice and to supplement the record.
DISMISSED in part, and AFFIRMED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.